                                        Case
                                         Case3:17-cv-01882-MMC
                                               1:19-cv-09236 Document
                                                                Document
                                                                      1-4 4Filed
                                                                             Filed
                                                                                 10/06/19
                                                                                   04/05/17Page
                                                                                            Page1 of
                                                                                                  1 of
                                                                                                     22



                                  1   Laurie Edelstein (Bar No. 164466)
                                      Seth R. Sias (Bar No. 260674)
                                  2   STEPTOE & JOHNSON LLP
                                      1891 Page Mill Road, Suite 200
                                  3   Palo Alto, California 94304
                                      Telephone: (650) 687-9500
                                  4   Facsimile: (650) 687-9499
                                      ledelstein@steptoe.com
                                  5   ssias@steptoe.com
                                  6   Michael Baratz (pro hac vice application filed
                                      concurrently)
                                  7   STEPTOE & JOHNSON LLP
                                      1330 Connecticut Avenue, NW
                                  8   Washington, D.C. 20036
                                      Telephone: (202) 429-3000
                                  9   Facsimile: (202) 429-3902
                                      mbaratz@steptoe.com
                                 10
                                      Attorneys for Plaintiffs iFinex Inc., BFXNA Inc.,
                                 11   BFXWW Inc., and Tether Limited
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12
                                                                  UNITED STATES DISTRICT COURT
     Palo Alto, CA 94304




                                 13
                                                               NORTHERN DISTRICT OF CALIFORNIA
                                 14
                                                                          SAN FRANCISCO DIVISION
                                 15

                                 16
                                      IFINEX INC., BFXNA INC., BFXWW INC,                 )   No. 17 Civ. 1882
                                 17   and TETHER LIMITED,                                 )
                                                                                          )
                                 18                         Plaintiffs,                   )   IFINEXT INC., BFXNA INC.,
                                                                                          )   BFXWW INC., AND TETHER
                                 19          v.                                           )   LIMITED’S CERTIFICATION OF
                                                                                          )   INTERESTED ENTITIES PURSUANT
                                 20   WELLS FARGO & COMPANY and WELLS                     )   TO CIVIL LOCAL RULE 3-15
                                      FARGO, N.A.,                                        )
                                 21                                                       )
                                                            Defendants.                   )   Demand for Jury Trial
                                 22                                                       )
                                                                                          )
                                 23

                                 24

                                 25

                                 26

                                 27

                                 28


                                      PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES                                No. 17 Civ. 1882
                                        Case
                                         Case3:17-cv-01882-MMC
                                               1:19-cv-09236 Document
                                                                Document
                                                                      1-4 4Filed
                                                                             Filed
                                                                                 10/06/19
                                                                                   04/05/17Page
                                                                                            Page2 of
                                                                                                  2 of
                                                                                                     22



                                  1           Pursuant to Civil L.R. 3-15, the undersigned certifies that the following listed persons,
                                  2   associations of persons, firms, partnerships, corporations (including parent corporations) or other
                                  3   entities (i) have a financial interest in the subject matter in controversy or in a party to the
                                  4   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be
                                  5   substantially affected by the outcome of this proceeding:
                                  6           The owner of iFinex Inc. is DigFinex, Inc. which is itself owned by J.L. van der Velde,
                                  7   Giancarlo Devasini, Paolo Ardoino, Phil Potter, Stu Hoegner, and Perpetual Action Group (Asia)
                                  8   Inc.
                                  9           The owner of Tether Limited is Tether Holdings Limited. The owners of Tether
                                 10   Holdings Limited are Giancarlo Devasini, J.L. van der Velde, and DigFinex, Inc. DigFinex, Inc.
                                 11   is owned by J.L. van der Velde, Giancarlo Devasini, Paolo Ardoino, Phil Potter, Stu Hoegner,
1891 Page Mill Road, Suite 200
STEPTOE & JOHNSON LLP




                                 12   and Perpetual Action Group (Asia) Inc.
     Palo Alto, CA 94304




                                 13                                                           Respectfully submitted,

                                 14

                                 15   Dated: April 5, 2017                                    STEPTOE & JOHNSON LLP
                                 16
                                                                                              By: /s/ Laurie Edelstein
                                 17                                                               Laurie Edelstein
                                                                                                  Michael Baratz (pro hac vice
                                 18                                                               application submitted concurrently)
                                                                                                  Seth R. Sias
                                 19
                                                                                                   Attorneys for Plaintiffs iFinex Inc.,
                                 20                                                                BFXNA Inc, BFXWW Inc., and Tether
                                                                                                   Limited
                                 21

                                 22

                                 23

                                 24

                                 25

                                 26

                                 27

                                 28

                                      PLAINTIFFS’ CERTIFICATION OF INTERESTED ENTITIES                                         No. 17 Civ. 1882
                                                                                         1
